DETAILED ACTION
	The office action mailed on 11/10/2022 was incorrectly titled.  Since a requirement for restriction/election is not necessary, the supplemental office action detailed below has been issued.  The period for reply has been restarted to correspond to the remailing date of this action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 10-12 of U.S. Patent No. 1090188 (Star-Lack 188). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of Star-Lack 188 anticipate the broader claims of the instant application.
Regarding claim 1, Star-lack 188 claim a radiation generation system comprising: a particle beam gun that generates an electron beam (claim 1); a high energy dissipation anode target (HEDAT), configured to receive the electron beam and generate a radiation beam (claim 1), and a liquid anode control component configured to control a flow of a liquid anode to the HEDAT (claim 1).
Regarding claim 2, Star-lack 188 claim the radiation generation system of claim 1, wherein the control component is configured to control a pressure of the liquid anode (claim 7).
Regarding claim 3, Star-lack 188 claim the radiation generation system of claim 1, wherein the control component is configured to control a temperature of the liquid anode (claim 7).
Regarding claim 4, Star-lack 188 claim the radiation generation system of claim 1, wherein the control component is configured to control a flow rate of the liquid anode (claim 1 and 7).
Regarding claim 5, Star-lack 188 claim the radiation generation system of claim 1, wherein the control component is configured to control a selection of liquid anode components of the liquid anode (claim 10).
Regarding claim 6, Star-lack 188 claim the radiation generation system of claim 1, wherein the control component is configured to control a pump configured to cause the liquid anode to flow through the electron beam (claim 1).
Regarding claim 7, Star-lack 188 claim the radiation generation system of claim 1, wherein the control component is configured change an amount of the liquid anode in the system (claim 1).
Regarding claim 8, Star-lack 188 claim the radiation generation system of claim 1, wherein the control component is configured to control operation of a cooling device configured to remove heat from the liquid anode (claim 12).
Regarding claim 9, Star-lack 188 claim the radiation generation system of claim 1, wherein the control component is configured to control a direction of flow of the liquid anode (claim 1).
Claims 10-17, 19, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10 and 11 of U.S. Patent No. 11348755 (Star-Lack 755). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of Star-Lack 755 anticipate the broader claims of the instant application.
Regarding claim 10, Star-Lack 755 claim a radiation generation system comprising: a particle beam gun that generates an electron beam (claim 1); a high energy dissipation anode target (HIEDAT), configured to receive the electron beam and generate a radiation beam in response thereto (claim 1), and wherein the (HEDAT) includes a plurality of liquid anode channels (claim 1).
Regarding claim 11, Star-Lack 755 claim the radiation generation system of claim 10, wherein the plurality of channels are configured to accommodate a plurality of liquid anode flows (claim 2).
Regarding claim 12, Star-Lack 755 claim the radiation generation system of claim 10, wherein a first one of the plurality of channels is configured to accommodate a first liquid anode flow and a second one of the plurality of channels is configured to accommodate a second liquid anode flow (claim 3).
Regarding claim 13, Star-Lack 755 claim the radiation generation system of claim 12, wherein the first liquid anode flow and the second liquid anode flow are different (claim 4).
Regarding claim 14, Star-Lack 755 claim the radiation generation system of claim 12, wherein configuration of a first one of the plurality of channels is different than configuration of a second one of the plurality of channels (claim 5).
Regarding claim 15, Star-Lack 755 claim the radiation generation system of claim 12, wherein a first configuration of a wall in a first one of the plurality of channels is different than a second configuration of a wall in a second one of the plurality of channels (claim 6).
Regarding claim 16, Star-Lack 755 claim the radiation generation system of claim 15, wherein a difference in the first configuration of the first one of the plurality of channels and the second configuration of the second one of the plurality of channels results in a difference of a first flow of a liquid anode in the first one of the plurality of channels and a second flow of a liquid anode (claim 7).
Regarding claim 17, Star-Lack 755 claim the radiation generation system of claim 12, wherein a first configuration of the first one of the plurality of channels and a second configuration of the second one of the plurality of channels are coordinated for impacts on radiation emission from the HEDAT (claim 8).
Regarding claim 19, Star-Lack 755 claim the radiation method comprising: receiving an electron beam at a high energy dissipation anode target (HEDAT); generating a radiation beam from the HEDAT responsive to said receiving; controlling a flow of a liquid anode in the HEDAT (claim 10).
Regarding claim 20, Star-Lack 755 claim the radiation method of Claim 19 wherein said controlling further comprises controlling flows of a plurality of liquid anodes through a plurality of liquid anode channels (claim 11).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0369476 (Harding).
Regarding claim 1, Harding disclose a radiation generation system comprising: 
a particle beam gun (106) that generates an electron beam (108); 
a high energy dissipation anode target (HEDAT) (124), configured to receive the electron beam and generate a radiation beam (124), and 
a liquid anode control component configured to control a flow of a liquid anode to the HEDAT (144) ([0014], wherein electron beam 108 interacts with window 124 and liquid metal 144 to absorb energy from electron beam, remove heat by circulation of liquid metal via circulation system 130, and pumping device 132 circulates liquid metal).
Regarding claim 2, Harding disclose the radiation generation system of claim 1, wherein the control component is configured to control a pressure of the liquid anode [0013].
Regarding claim 3, Harding disclose the radiation generation system of claim 1, wherein the control component is configured to control a temperature of the liquid anode [0013].
Regarding claim 4, Harding disclose the radiation generation system of claim 1, wherein the control component is configured to control a flow rate of the liquid anode [0013].
Regarding claim 5, Harding disclose the radiation generation system of claim 1, wherein the control component is configured to control a selection of liquid anode components of the liquid anode ([0010]-[0014]).
Regarding claim 6, Harding disclose the radiation generation system of claim 1, wherein the control component is configured to control a pump configured to cause the liquid anode to flow through the electron beam ([0014], wherein electron beam 108 interacts with window 124 and liquid metal 144 to absorb energy from electron beam, remove heat by circulation of liquid metal via circulation system 130, and pumping device 132 circulates liquid metal).
Regarding claim 7, Harding disclose the radiation generation system of claim 1, wherein the control component is configured change an amount of the liquid anode in the system ([0014], wherein electron beam 108 interacts with window 124 and liquid metal 144 to absorb energy from electron beam, remove heat by circulation of liquid metal via circulation system 130, and pumping device 132 circulates liquid metal).
Regarding claim 9, Harding disclose the radiation generation system of claim 1, wherein the control component is configured to control operation of a cooling device configured to remove heat from the liquid anode ([0014], wherein electron beam 108 interacts with window 124 and liquid metal 144 to absorb energy from electron beam, remove heat by circulation of liquid metal via circulation system 130, and pumping device 132 circulates liquid metal).
Regarding claim 9, Harding disclose the radiation generation system of claim 1, wherein the control component is configured to control a direction of flow of the liquid anode ([0014], wherein electron beam 108 interacts with window 124 and liquid metal 144 to absorb energy from electron beam, remove heat by circulation of liquid metal via circulation system 130, and pumping device 132 circulates liquid metal).
Regarding claim 19, Harding disclose a radiation method comprising: 
receiving an electron beam (108) at a high energy dissipation anode target (HEDAT) (124); 
generating a radiation beam from the HEDAT responsive to said receiving (Fig. 1, 124); 
controlling a flow of a liquid anode in the HEDAT ([0014], wherein electron beam 108 interacts with window 124 and liquid metal 144 to absorb energy from electron beam, remove heat by circulation of liquid metal via circulation system 130, and pumping device 132 circulates liquid metal).
Allowable Subject Matter
Claims 10-18, and 20 are rejected above under Double Patenting, but would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome an actual or provisional rejection based on nonstatutory double patenting.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the best prior art, US 2014/0369476 (Harding) disclose a radiation generation system comprising: 
a particle beam gun (106) that generates an electron beam (108); 
a high energy dissipation anode target (HIEDAT) (124), configured to receive the electron beam and generate a radiation beam in response thereto (Fig. 1).
However, the prior art of record fail to teach the details of the (HEDAT) includes a plurality of liquid anode channels.  Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 11-18 are indicated allowable by virtue of their dependence.
Regarding claim 10, the best prior art, US 2014/0369476 (Harding) disclose the radiation method of Claim 19, but fail to teach the details of wherein said controlling further comprises controlling flows of a plurality of liquid anodes through a plurality of liquid anode channels.
Since the prior art of record fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884